                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                      No. 5:20-CR-00114-D-1


UNITED STATES OF AMERICA                    )
                                            )
                 V.                         )              ORDER
                                            )
                                            )
LONNIE FAIRCLOTH,                           )
                                            )
                 Defendant.                 )



       Before the Court is Defendant's motion to file Docket Entry Number 54 and its

accompanying exhibits under seal pursuant to Local Criminal Rule 55.2.

       For the reasons stated in Defendant's motion, the Court finds good cause exists.

Accordingly, the motion is ALLOWED and Docket Entry Number 54 and its accompanying

exhibits shall be filed under seal.

       SO ORDERED. This _Q_ day of February 2021.




                                                    JES C. DEVER, III
                                                    United States District Judge




           Case 5:20-cr-00114-D Document 56 Filed 02/18/21 Page 1 of 1
